                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 14-cr-00139-SI-1
                                   8                    Plaintiff,                           Case No. 17-cr-00139 SI
                                   9              v.                                         ORDER DENYING DEFENDANTS'
                                                                                             MOTIONS FOR BAIL PENDING
                                  10     DAVID LONICH, SEAN CUTTING, and                     APPEAL
                                         BRIAN MELLAND,
                                  11                                                         Re: Dkt. Nos. 924, 928, 931 in 14-cr-139 SI
                                                        Defendants.
                                  12                                                         Re: Dkt. Nos. 408, 413 in 17-cr-139 SI
Northern District of California
 United States District Court




                                  13

                                  14
                                              On January 17, 2020, the Court held a hearing on defendants’ motions for bail pending
                                  15
                                       appeal. After a six week trial and seven days of deliberations, a jury returned guilty verdicts against
                                  16
                                       all defendants.1 The Court sentenced defendants on August 3, 2018. The Court sentenced Cutting
                                  17
                                       and Melland to 100 months imprisonment to be followed by 36 months supervised release, and
                                  18
                                       sentenced Lonich to 80 months imprisonment to be followed by 36 months supervised release.
                                  19
                                       Defendants self-surrendered in October 2018. Defendants’ appeal is pending in the Ninth Circuit
                                  20
                                       Court of Appeals.
                                  21

                                  22
                                              1
                                  23              The jury found Cutting guilty on Count 1 (conspiracy to commit bank fraud), Count 2
                                       (bank fraud), Count 5 (false bank entry regarding the Petaluma Greenbriar 5 (“PG5”) loan), Count
                                  24   6 (conspiracy to make false statements to the FDIC), Count 7 (misapplication of bank funds), Count
                                       8 (false statements to the FDIC), Count 10 (conspiracy to commit wire fraud), Counts 11-15 (wire
                                  25   fraud), Counts 19-30 (money laundering) and Counts 32-36 (false bank entries regarding the condo
                                       letters). The jury found Cutting not guilty on Count 3 (false bank entry regarding the Petaluma
                                  26   Greenbriar 1 (“PG1”) loan), Count 4 (false bank entry regarding the Petaluma Greenbriar 2 (“PG2”)
                                       loan), and Count 16 (wire fraud regarding the Terra Capital partners email dated October 18, 2010).
                                  27   The jury found Melland guilty on Counts 1-8, Count 9 (receipt of gifts for procuring loans), Counts
                                       10-15, 19-30, and 32-36, and not guilty on Count 16. The jury found Lonich guilty on Counts 1 and
                                  28   2, 10-15, 19-30, 32-36, and Count 37 (obstruction of justice). As with his co-defendants, the jury
                                       found Lonich not guilty on Count 16.
                                   1          Where a defendant is convicted and sentenced to prison, the district court is required to

                                   2   detain the defendant pending appeal unless the defendant can show: (1) by clear and convincing

                                   3   evidence that he does not pose a flight risk or danger to the community; (2) the appeal is not for

                                   4   purposes of delay; and (3) the appeal raises a substantial issue of law or fact that is likely to result

                                   5   in reversal, an order for new trial on all counts for which he received a sentence of imprisonment, a
                                       sentence that does not include imprisonment, or a reduced sentence to a term of imprisonment “less
                                   6
                                       than the total time already served plus the expected duration of the appeal process.” 18 U.S.C.
                                   7
                                       § 3143(b). When Congress enacted the Bail Reform Act, it “shifted the burden of proof from the
                                   8
                                       government to the defendant” with respect to demonstrating the propriety of remaining free on bail,
                                   9
                                       pending appeal. United States v. Handy, 761 F.2d 1279, 1283 (9th Cir. 1985). Thus, it is the
                                  10
                                       defendant’s burden to overcome the presumption that he should be detained while his appeal is
                                  11
                                       pending. See United States v. Montoya, 908 F.2d 450, 451 (9th Cir. 1990).
                                  12
Northern District of California




                                              The Court finds that defendants have met their burden to demonstrate that they are not flight
 United States District Court




                                  13
                                       risks nor a danger to the community, and that the appeals are not for purposes of delay. However,
                                  14
                                       the Court concludes that defendants have not demonstrated the third factor necessary for bail
                                  15
                                       pending appeal, namely that the appeals raise a substantial issue of law or fact that is likely to result
                                  16
                                       in reversal, an order for a new trial, or a reduced sentence to a term of imprisonment less than the
                                  17   total time served plus the expected duration of the appeal process.
                                  18
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: January 21, 2020                        ______________________________________
                                  22                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
